Citation Nr: 1023982	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a seizure disorder, 
and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and if so, whether service connection 
is warranted.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic headaches, 
and if so, whether service connection is warranted.




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

As discussed below, the Board finds that new and material 
evidence has been presented to reopen the Veteran's service 
connection claims for a psychiatric disorder, a seizure 
disorder, and chronic headaches, but that these claims, as 
well as the Veteran's claim for service connection for a 
shoulder disorder, require further evidentiary development 
before they can be adjudicated on their merits.  Accordingly, 
these claims are all addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied the Veteran's service connection 
claims, as reflected in a July 1975 rating decision, because 
the evidence failed to show that the Veteran developed the 
Veteran's claimed chronic disabilities during service.  
Following receipt of notification of this determination, the 
Veteran did not perfect a timely appeal, and the decision 
became final.

2.  The evidence received since the issuance of the July 1975 
rating decision includes a medical opinion relating his 
current claimed disabilities to an in-service trauma.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for a 
seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).  

2.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  

3.  New and material evidence has been submitted, and the 
Veteran's claim of entitlement to service connection for 
chronic headaches is reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  As to the claims to reopen, since the Board 
is granting that benefit, any error committed with respect to 
either the duty to notify or the duty to assist is harmless 
and will not be further considered.

New and Material Evidence

The RO originally denied the Veteran's service connection 
claims in a July 1975 rating decision.  The Veteran did not 
timely perfect an appeal of this decision.  Therefore, the 
denial is final and binding on him based on the evidence then 
of record.  38 C.F.R. § 20.1103.  This, in turn, means there 
must be new and material evidence since that final and 
binding decision to reopen the claims and warrant further 
consideration of the them on a de novo basis.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible.").

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

As reflected in the July 1975 rating decision, the RO denied 
service connection for seizures because of the lack of 
medical evidence reflecting the presence of that condition.  
The claim for service connection for a psychiatric disorder 
was denied since the evidence did not reflect its presence in 
service, (although a neurosis had been diagnosed within a 
year of the Veteran's separation from service), and the claim 
for service connection for headaches was denied as the RO 
concluded a chronic headache disability had not begun in 
service.  

Evidence received since the 1975 decision includes a July 
2007 statement from a private physician, Rosa A. Coca, MD, 
that in pertinent part reflects his view that the Veteran 
currently suffers from seizures, psychiatric disability, and 
headaches as a result of in-service trauma when the Veteran 
was hit by military policemen.  

This evidence, presumed credible for the purposes of 
reopening the previously denied claims and not part of the 
record at the time of the prior final denial, clearly relates 
current disability to service.  As such, it is new and 
material and sufficient to reopen the claim.  


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for a 
seizure disorder is reopened, and to this extent the 
Veteran's appeal is granted. 

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is reopened, and to this extent 
the Veteran's appeal is granted. 

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for 
chronic headaches is reopened, and to this extent the 
Veteran's appeal is granted.  


REMAND

As referenced above, the Board concludes that further 
evidentiary development is necessary before the Veteran's 
reopened service connection claims, as well as his service 
connection claim for a bilateral shoulder disorder, may be 
adjudicated on their merits.

Initially, it is observed that the incident in service that 
the private physician indicated marked the onset of the 
Veteran's disabilities is not mentioned in any service 
treatment record.  Since, however, the statement mentions the 
incident involved an apparent arrest and jail time for the 
Veteran, it would seem it would be mentioned in the Veteran's 
service personnel records.  An attempt to obtain these should 
be made.  

Likewise, it is unclear whether the physician who provided 
the July 2007 medical opinion referenced above is also one of 
the Veteran's treatment providers.  If that is determined to 
be the case, attempts to obtain the treatment records from 
this provider should be made.  Furthermore, any outstanding 
VA treatment records should be obtained, and other relevant 
private treatment records should be sought.  

Medically, the Veteran's service treatment records show 
complaints of headaches on a number of occasions and post 
service records dated in 1974 and the VA examination report 
in 1975 show references to headaches.  In addition, reference 
to headache complaints are noted in treatment reports dated 
in 2002.  Given this, and the statement by Dr. Coca, a 
current examination and medical opinion should be sought as 
detailed below.  

Similarly, a right shoulder complaint is noted in the service 
treatment records.  Although the next reference to shoulder 
problems does not appear until recently, given that in-
service complaint, the current complaint, and Dr. Coca's 
statement, a shoulder examination and medical opinion in this 
regard also should be sought.  

With respect to seizures, none was noted in service, although 
in connection with the examination conducted for VA purposes 
in 1975, it was recorded the Veteran reported a history of 
seizures.  The medical evaluator, however, commented that the 
Veteran had no characteristic of seizures.  Thereafter, it 
appears the only medical record reflecting that problem is 
the statement by Dr. Coca, some 30 plus years after service.  
This lapse in time, together with the absence of any 
reference to seizures in any of the other medical records 
since 1975 raises some questions as to the accuracy of Dr. 
Coca's statement.  Nevertheless, it is medical evidence 
linking a claimed disability to service, and should be 
medically evaluated and the subject of a medical opinion for 
VA purposes as well.  

Regarding a psychiatric disability, while the service 
treatment records do not show any psychiatric findings or 
complaints, a psychiatric disorder was diagnosed soon after 
service, and one continues to be shown.  Likewise, Dr. Coca 
again has linked the Veteran's psychiatric disability to an 
in-service incident (albeit an unverified one, and other 
records appear to link current disability to a post service 
industrial accident).  Given this context, however, a 
psychiatric evaluation also should be conducted for VA 
purposes.   

Lastly, a review of the Veteran's claims file reflects his 
report that he is receipt of Social Security Administration 
(SSA) benefits.  Accordingly, any decision regarding the 
Veteran's claim for SSA benefits, as well as any records 
relied on in support of that decision, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to obtain the 
Veteran's service personnel records as 
would reflect any instance where the 
Veteran sustained trauma by military 
police personnel, and placed in jail 
for a number of days while he served in 
Germany.  

2.	The AMC should attempt to obtain the 
records pertinent to the Veteran's 
claim for Social Security 
Administration disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.	The Veteran should be asked to identify 
the places at which he received any 
post service treatment for his 
shoulders, a seizure disorder, 
psychiatric disability, and headaches.  
In particular, the Veteran should be 
asked if he has received treatment from 
Dr. Rosa C. Coca, who submitted the 
July 2007 letter of record.  Attempts 
to obtain the records of the treatment 
the Veteran identifies  then should be 
made.  

4.	The AMC should obtain the Veteran's VA 
treatment records from December 2007 to 
the present.

5.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of any currently diagnosed 
shoulder disorder.  

The claims folder should be reviewed, 
including the  Veteran's in-service 
shoulder complaints and the July 2007 
letter from a private physician stating 
that the Veteran's current shoulder 
disorder is related to an in-service 
trauma.  The examiner is then asked to 
opine whether it is as likely as not 
that any currently diagnosed shoulder 
disorder is related to service, to 
include consideration of the Veteran's 
assertion that he incurred a shoulder 
disorder as the result of his reported 
in-service trauma.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a 
medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.

6.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of any currently diagnosed 
headache and seizure disorder.  

The claims folder should be reviewed, 
including the  Veteran's in-service 
headache complaints, post-service 
headache complaints, and the July 2007 
letter from a private physician stating 
that the Veteran's current headaches 
and seizure disorder are related to an 
in-service trauma.  The examiner is 
then asked to opine whether it is as 
likely as not that any currently 
diagnosed headache or seizure disorder 
is related to service, to include 
consideration of the Veteran's 
assertion that he incurred both his 
headaches and seizure disorder as the 
result of his reported in-service 
trauma.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a 
medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.

7.	Schedule the Veteran for an appropriate 
VA examination to determine the nature 
and etiology of any currently diagnosed 
psychiatric disorder.  

The claims folder should be reviewed, 
including the  Veteran's psychiatric 
diagnoses within months of his 
discharge from service and the July 
2007 letter from a private physician 
stating that the Veteran's current 
psychiatric disorders are related to an 
in-service trauma.  The examiner is 
then asked to opine whether it is as 
likely as not that any currently 
diagnosed psychiatric disorder is 
related to service, to include 
consideration of the Veteran's 
assertion that he incurred a 
psychiatric disorder as the result of 
his reported in-service trauma.  

A complete rationale should also be 
provided for any opinion expressed.  If 
the examiner determines that a 
medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.

8.	When the requested development has been 
completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.  
Thereafter, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


